PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/093,327
Filing Date: 12 Oct 2018
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Darrin Wesley Smith Blaine
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Ground of Rejection to be Reviewed on Appeal
Appellant describes the current application to be directed into two phases of an electrocardiograph method. The first phase involves the generation of a subject’s electrocardiogram. The second phase involves a morphology match or profile comparison between the subject’s electrocardiogram and a diagnostic electrocardiogram (page 21 of Appellant’s Brief). Appellant acknowledges that the prior art by Katz teaches two phases of an electrocardiogram method. Specifically, Appellant states that Katz teaches a first phase that involves the generation of a subject’s electrocardiogram. Furthermore, Appellant states that Katz teaches a second phase that involves an optional profile comparison between the subject’s electrocardiogram and one or more diagnostic electrocardiograms (pages 21-22 of Appellant’s Brief). 
Regarding claims 1, 9, and 21, Appellant specifically argues that Katz lacks any detailed enabling description on how to do a profile comparison between the subject electrocardiogram and one or more diagnostic electrocardiograms (page 22 of Appellant’s Brief). The Examiner respectfully disagrees, as Katz teaches the subject’s ECG to be constructed with emphasized P-waves ([0010, 0012]). Furthermore, the positions of the P-waves on the subject’s ECG are compared to the P-waves on the diagnostic ECG profiles ([0010, 0012]). Specifically, the subject may be diagnosed with an arrhythmia based on the similarities between the subject’s ECG and the diagnostic ECG profile ([0010, 0012]). This process can be executed automatically by the SUMER software or manually by an experienced person ([0010, 0012]). Therefore, the Examiner respectfully maintains that Katz provides a detailed enabling description on how to do a profile comparison between the subject electrocardiogram and one or more diagnostic electrocardiograms. 
The Examiner further submits that claims 1, 9, and 21 merely require the step of determining a probability based on a similarity between a morphology of the subject electrocardiogram and the diagnosed electrocardiogram. Specifically, the description on how to do a profile comparison is not recited in the claim and does not need to be described in the prior art. 
Appellant has not provided any additional arguments towards the claim groups II-VII other than their dependence on one of the independent claims 1, 9, or 21 (pages 22-26 of Appellant’s Brief). 

Furthermore, Appellant’s arguments are directed to the disclosure of Katz, rather than how the claim language is distinguished from the disclosure of Katz. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        30 June 2022

Conferees:
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.